DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as filed on 3/5/2020. 

Election/Restrictions
Applicant's election with traverse of a polyimide of formula IB, formed from 2-aminobenzenethiol, PMDA, and PFMB, and of Irgacure-369, Rhodorsil 2074, CPTX and TAEICY as photoradical generator, photoacid generator, photosensitizer and crosslinking agent, respectively, in the reply filed on 9/13/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden imposed by searching all of the species.  This is not found persuasive because a burden exists, as set forth in paragraph 4 of the requirement mailed on 8/25/2022. The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 6, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
Claim 20 recites a device and structure comprising the composition of claim 1. It is noted that the composition of claim 1 is not cured. In other words, a device having a cured film formed from curing a composition comprising a polyimide, photoradical generator, photoacid generator and crosslinking agent (as recited in claim 1) would not be encompassed by claim 20 (unless at least some amount of unreacted/uncured amount of each component is present in the film along with the cured material). [In contrast, a claim which were to recite a cured product formed from curing a composition of claim 1 would not require at least some uncured composition to be present.]

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites polyimides of formulas IA, IB, and IC, and requires that one or more of the hydrogens of (CH2) is replaced (with one of several groups recited in a Markush group). It is not clear whether “one or more hydrogens of (CH2)” recited in claim 2 necessarily refers to a hydrogen on the (CH2)n linkage in formula IA, or, whether “one or more hydrogens of (CH2)” could refer to some other hydrogen on a different CH2 group (e.g., a group within a diamine or dianhydride unit) within any of the formulas. Because it is not clear which hydrogen(s) are required to be replaced, the scope of the claim 2 (and claims 7 and 8, as they depend on claim 2) is unclear. For examination purposes, the requirement to replace a hydrogen on a CH2 group has been interpreted to apply only to the polyimide of formula IA.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, 11-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (WO 2017/110982; English language family member US 2018/0215874 cited herein).
As to claims 1, 11, 14-16, Kawabata discloses that polyimides have been used for insulating interlayers in semiconductor devices due to their excellent heat resistance and insulating performance [0003], [0009]. Kawabata discloses a resin capable of yielding a cured film (pattern) with less warp, good uniformity and less scum, and a method for manufacturing a cured film and semiconductor device [0010]. Kawabata teaches that the photosensitive resin composition is suitably used as a negative photosensitive resin composition [0173].
As to instant component (a): 
Kawabata discloses a composition comprising a resin [0002], wherein the resin can be a polyimide having a polymerizable group [0022] capable of causing a crosslinking reaction [0027].
Specifically, Kawabata discloses [0073-76] a polyimide as represented by Formula (4):

    PNG
    media_image1.png
    224
    378
    media_image1.png
    Greyscale
, 
wherein R132 is a tetravalent group (corresponding to instant X), R131 is a divalent group (corresponding to instant Y) [0074]. 
With regard to instant “m,” Kawabata discloses that the polyimide preferably has a weight-average molecular weight of 5000-70,000. Above the minimum of 5000, the cured film will have improved breakage resistance, while below the disclosed maximum of 70,000, the film will have improved developability. A weight average molecular weight of 20,000 or larger is disclosed as particularly preferable to obtain a cured film that excels in mechanical properties [0094]. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Kawabata’s polyimide having any weight average molecular weight within the disclosed range of 5000-70,000 in order to achieve the desired balance between breakage resistance/mechanical properties and developability, including a molecular weight corresponding to a degree of polymerization (instant “m”) of at least 50 (and further within the range of 25,000-500,000 recited in claim 11). 
As to instant components (b) and (c): 
Kawabata further teaches that the composition preferably contains a photopolymerization initiator in order to initiate crosslinking upon irradiation by light [0173, 0175-6]. Kawabata discloses several suitable examples of photopolymerization initiator, including aminoacetophenones [0178], and names Irgacure-369 [0186] (i.e., the elected species of photoradical generator (b), recited in instant claim 15: 2-benzyl-2-(dimethylamino)-1-(4-morpholinophenyl)butan-1-one) as an employable commercially available example. Kawabata also names aromatic onium salt as an example of a type of known photopolymerization initiator that can be used [0178], which corresponds to an onium salt photoacid generator (c), as recited in claim 16. Kawabata further teaches that two or more species of photopolymerization initiators may be used [0205]. 
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). Given that Kawabata teaches that two or more photopolymerization initiators can be used, it would have been obvious to the person having ordinary skill in the art to have prepared Kawabata’s composition comprising polyimide and photopolymerization initiator by utilizing a combination of any two of the known photopolymerization initiators disclosed by Kawabata, including a combination of an aminoacetophenone such as Irgacure-369 with an aromatic onium salt, in order to aid in the curing of the photo-irradiated area [0175].
As to instant component (d):
Kawabata teaches that the composition includes a polymerizable/crosslinkable compound to form a cured film with improved heat resistance [0206-207], and teaches utilizing a tri- or higher functional polymerizable compound from the viewpoint of resolution [0213]. The polymerizable compound disclosed by Kawabata corresponds to the presently recited crosslinking agent (d). 
As to claims 2, 7 and 8, Kawabata suggests a composition according to claim 1, as set forth above. Kawabata further teaches that the polyimide is blocked at the terminals using a terminal blocking agent in order to improve shelf stability, and names aminothiophenols (including the elected species, 2-aminothiophenol, which is the same as 2-aminobenzenethiol as recited in claim 8) as an example of a monoamine terminal blocking agent [0089]. It would have been obvious to the person having ordinary skill in the art to have prepared Kawabata’s polyimide utilizing any terminal blocking agent named by Kawabata, including aminothiophenol, in order to improve the shelf stability of the composition, thereby arriving at a polyimide according to instant formula IB.
As to claims 3 and 4, Kawabata suggests a polyimide according to claim 1, as set forth above. Kawabata names several examples of suitable dianhydrides for providing the tetravalent group in [0052]. Several of the species recited in instant claim 3 are named in [0052], including the presently elected species PMDA. Kawabata further names several examples of suitable diamines for providing the divalent group in [0041]. Several of the species recited in instant claim 3 are named in [0041], including the presently elected species PFMB (see final three lines of [0041]: “4,4’-diamino-2,2’-bis(trifluoromethyl)biphenyl). Kawabata further teaches that from a viewpoint of improving resolution in alkaline development, the polyimide preferably has fluorine atoms in its structural unit to make the film surface water repellent, and prevent permeation of water through the surface [0087]. 
The person having ordinary skill in the art would have been motivated to select any appropriate dianhydride(s) and diamine(s) from the examples of suitable monomers named by Kawabata depending on the desired properties in the final polymer film, including fluorinated monomers in order to improve water-repellency and resolution. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from dianhydride and diamine monomers, as disclosed by Kawabata, utilizing any appropriate species named by Kawabata in [0052] and [0041] as the dianhydride and diamine monomers, including presently recited species, such as the elected species PMDA and PFMB. 
As to claim 12, Kawabata suggests a composition according to claim 1, as set forth above.  Kawabata teaches improving the solubility of the polyimide precursor (a term which is used to also refer to polyimide [0023]) in order to produce a uniform cured film [0024, 0143]. Kawabata teaches that it is preferable to blend a solvent with the composition in order to form a layer [0410], and names several suitable solvents in [0411], including solvents recited in claim 8 (e.g., NMP, butyrolactone, PGMEA, DMSO, cyclopentanone, cyclohexanone, and 2-heptanone). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide, as suggested by Kawabata, having solubility in the presently recited solvents as described by Kawabata, in order to form a uniform film.
As to claim 13, Kawabata suggests a polyimide from PMDA and PFMB according to claims 3 and 4, as set forth above. When preparing a polyimide, the person having ordinary skill in the art would have been motivated to utilize combinations of two or more types of diamine monomers and two or more types of dianhydride monomers in order to achieve a desired balance of the properties associated with each of the types of monomers (i.e., copolymerization). Kawabata names several examples of suitable dianhydrides for providing the tetravalent group in [0052], including 6FDA (see line 7 on p 8) and PMDA (see first species named in [0052]). Kawabata further names several examples of suitable diamines for providing the divalent group in [0041], including 6BF (see penultimate line of [0041] on p 5) and PFMB (see lines 5-6 on p 6). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from dianhydride and diamine monomers, as suggested by Kawabata, by utilizing any combination of diamine and dianhydride comonomers named by Kawabata in order to provide an appropriate balance of properties according to the requirements of the intended application, including a combination of 6FDA and PMDA as dianhydrides, and a combination of 6BF and PFMB as diamines, thereby arriving at the first polyimide recited in claim 13.
Additionally, Kawabata teaches that the polyimide is blocked at the terminals using a terminal blocking agent in order to improve shelf stability, and names 2-aminothiophenol (which is the same as 2-aminobenzenethiol) as an example of a monoamine terminal blocking agent [0089]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from 6FDA, PMDA, PFMB and 6BF, as suggested by Kawabata, by further including 2-aminothiophenol in order to improve shelf stability, thereby arriving at fourth polyimide recited in claim 13.
As to claim 17, Kawabata suggests a composition according to claim 1, as set forth above. Kawabata discloses including a sensitizing dye which can absorb a specific active radiation ray to be brought up into an electronically excited state, and then interact with the polymerization initiators [0381]. Kawabata names 2,4-diethylthioxanthone as an example of a preferred sensitizing dye [0382], which has a structure according to instant formula VIII, wherein the R groups are ethyl.
As to claim 19, Kawabata suggests a composition according to claim 1, as set forth above. Kawabata names several suitable examples of polymerizable compounds, including tris(acryloyloxyethyl)isocyanurate [0217, 0465], which corresponds to TAEICY (the elected species) recited in claim 19.
As to claim 20, Kawabata suggests a composition according to claim 1, as set forth above. Kawabata further teaches applying the composition to a substrate and curing the composition applied to the substrate, and preferably using for the redistribution layer in three-dimensionally mounted devices [0422-23] (corresponding to a device comprising a RDL structure as recited in claim 20). Therefore, the substrate with applied composition, as disclosed by Kawabata, is considered to correspond to a device as presently recited.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al (WO 2017/110982; English language family member US 2018/0215874 cited herein) in view of Yamanaka et al (US 2009/0176172).
The rejection above over Kawabata is incorporated here by reference.
Kawabata discloses including a sensitizing dye which can absorb a specific active radiation ray to be brought up into an electronically excited state, and then interact with the polymerization initiators [0381]. Kawabata names thioxanthones as a preferred category of sensitizing dye [0382], but fails to specifically teach the elected species of thioxanthone (third structure recited in claim 18, CPTX). 
Yamanaka discloses a photosensitive polyimide composition (abstract) which can be formed into a relief pattern [0004], and which can include a free radical generator, a crosslinker and a photosensitizer [0011, 0075]. Like Kawabata, Yamanaka teaches that a photosensitizer can receive the energy of actinic light, and transfer to the photosensitive additive (e.g., free radical generator) [0076]. Like Kawabata, Yamanaka names several examples of suitable photosensitizers, including thioxanthone derivatives, and specifically names 1-chloro-4-propoxy thioxanthone (i.e., CPTX, last species named in [0076]). In light of Kawabata’s disclosure to utilize thioxanthones as a photosensitizer, the person having ordinary skill in the art would have been motivated to utilize any specific thioxanthone known in the art for absorbing and transferring light energy to a photosensitive additive in a polyimide composition. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a photosensitive polyimide composition comprising a thioxanthone photosensitizer, as suggested by Kawabata, utilizing CPTX as the thioxanthone (as disclosed in Yamanaka) in order to provide light energy to the polymerization initiators disclosed by Kawabata. [Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766